 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDVaried Enterprises, Inc. d/b/a Private Carrier Person-nel and Loren E. Crowder, Jr. Case 30-CA-4413January 24. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn August 15, 1978, Administrative Law Judge El-bert D. Gadsden issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent. Varied Enterprises, Inc.d/b/a Private Carrier Personnel, Milwaukee, Wis-consin, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASEELBERT D GADSDEN, Administrative Law Judge: Thisproceeding was initiated upon a charge filed on November1, 1977, by Loren E. Crowder, Jr., an individual, hereincalled the Charging Party, against Private Carrier Person-nel (PCP), herein called Respondent. Pursuant thereto, acomplaint and an amendment thereto were issued by theGeneral Counsel on December 5, 1977, and February 22,1978, respectively, which, in substance, alleges that Re-spondent discharged and since then has refused to reinstateto his former position the Charging Party herein becausesaid party engaged in protected concerted activity, in viola-tion of Section 8(a)(1) of the Act.Respondent filed an answer and an amended answer onDecember 14, 1977, and January 31, 1978, respectively, de-nying that Respondent has violated the Act in any respect.The hearing in the above matter was held before me in240 NLRB No. 12Milwaukee, Wisconsin, on March 29, 1978. Briefs havebeen received from counsel for the General Counsel andcounsel for Respondent, respectively, which have beencarefully considered.Upon the entire record in this case, and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is now, and has been at all times materialherein, a Wisconsin corporation engaged in providing in-terstate and intrastate truckdriving services from its Mil-waukee, Wisconsin, location. During the past calendaryear, a representative period, Respondent provided truck-driving services valued in excess of $50,000 directly to cus-tomers located outside the State of Wisconsin.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVED'he complaint alleges, Respondent admits, and I findthat Teamsters Local 916, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III THE ALLECiED UNFAIR LABOR PRACTICESA. Background FactsRespondent is engaged in providing interstate and in-trastate truckdriving services from its facility located inMilwaukee, Wisconsin. In carrying out its business opera-tions, the Respondent employs a number of truckdriversand semitruckdrivers who operate several kinds of trailertrucks, the trailers varying in length from 44 feet to 57 feet4 nches. The drivers, operating the above-described equip-ment, haul various goods for distributing concerns havingcontracted the Respondent to provide such truckdrivingservices.Respondent and its truckdriver employees are parties toa collective-bargaining agreement (G.C. Exh. I(k-l)), effec-tive for the period June 29, 1975, through and includingSeptember 14, 1977. Among other things, in part, as perti-nent herein, article 7 of the agreement sets forth grievanceprocedures for ". ..differences arising out of the interpre-tations of application or any provision of this Agreement..shall follow a step I or a step 2 procedure as mandat-ed by the agreement. If a satisfactory settlement cannot beachieved upon the two-step procedure, the parties shouldthen select a mutually agreeable and impartial arbitratorwithin 5 days after disagreement. If the parties are stillunable to agree, the matter shall be referred to the FederalMediation and Conciliation Service on the next day.Article 9 of the current collective-bargaining agreement VARIED ENTERPRISES, INC.127provides in part, as pertinent herein, that Respondent shallnot discharge any employee without just cause.Article 18 provides in part, as pertinent herein, as fol-lows:Under no circumstances will an employee be required orassigned to engage in any activity involving dangerousconditions of work or danger to person or property or inviolation of any applicable statute or court order, or inviolation of a government regulation relating to safety ofpersons or equipment. The term "dangerous conditionsof work" does not relate to the type of cargo which ishauled or handled or weather conditions. [Emphasissupplied.]On May 24, 1977, the Charging Party, Loren E. Crow-der, Jr., was assigned to drive a tractor trailer which ex-ceeded the legal length in some states through which thedestination of his assignment required him to drive. Crow-der refused to carry out the assignment on his undisputedcontention that the truck's trailer length exceeded the legallimitations in several of the states enroute to his assigneddesignation. After considerable di:scussion with his supervi-sory personnel, Crowder refused to drive the truck and wasordered to return to headquarters in Milwaukee where hewas discharged. The issues in this case presented by thepleadings and the evidence for determination are as fol-lows:1. Whether an individual employee's refusal to carry outa work assignment which, if in fact carried out by the indi-vidual employee, would result in a violation of the statu-tory laws of a state consititutes concerted activity on thepart of the employee which is protected by the Act;2. If such employee and the employer are parties to acollective-bargaining agreement which binds them to sub-mit contractual disputes to arbitration, and the employee'srefusal herein is such a contractual dispute, is the Boardprecluded by Spielberg Manufacturing Company, 112NLRB 1080 (1955), from assuming jurisdiction to litigatethe facts of such dispute which in fact, or arguably, consti-tutes a violation of Section 8(aX)(1) of the Act, even wherethe 8(aXI) issue in the dispute did not undergo a determi-nation by the arbitrator; and3. If the employee's refusal heretofore described consti-tutes protected concerted activity and his submission of thedispute to arbitration does not preclude the Board fromassuming jurisdiction to litigate the dispute, does theemployer's (Respondent) discharge of the employee for re-fusing to carry out the assignment constitute a violation ofSection 8(aXl) of the Act.The parties stipulated that the statutes of the Common-wealth of Pennsylvania (G.C. Exh. 2), the States of Illinois(G.C. Exh. 3), Indiana (G.C. Exh. 4), and Wisconsin (G.C.Exh. 5), in essence, all provide as follows:§ 4923. Length of vehicles(a) General Rule.-No motor vehicle, includingany load and bumpers, shall exceed an overall lengthof 40 feet, and no combination, including any loadand bumpers, shall exceed an overall length of 55 feet.(b) Exceptions.Not pertinent or applicableherein] 75 Pa.C.S.A.B. Loren Crowder's Refusal To Accept the DrivingAssignment From the DispatcherLoren E. Crowder, Jr., an over-the-road truckdriver, hasdriven for Mobile Chemical Distribution Service of Jack-son, Wisconsin. In his driver capacity, he has driven fromcoast to coast except for the far West. He is a member ofthe Teamsters Local 916 and was first hired by Respondentas a semitruckdriver in 1975.About 3:30 p.m., on May 24, 1977, Crowder was given adispatching assignment by Mobile Chemical's dispatcher,Ed Bittner. The assignment was oral and in writing and itdirected Crowder to drive a 45-foot trailer, which whenjoined to the cabin extended the length of the vehicle to 57feet 4 inches in length. With respect to the accuracy ofCrowder's contended length of the vehicle, he testified asfollows:Q. How do you know that that's how long it was?A. Because just prior to that I was-I can't recall[the] specific date. But just prior to this May 24th inci-dent I was stopped in the State of Iowa at the statepolice weigh station as I came into the state, And theycame out with a tape measure and asked me person-ally to hold one end of it while the man ran it the fulllength of the trailer. And he told me that at that timethat it was 57 feet, four inches, long, which was twofeet and four inches over the legal length prescribedby law in the State of Iowa. And he also wrote it onthe citation. So I knew right to the inch what it mea-sured out, because I was fined for it.Crowder said he then proceeded to explain to dispatcherBittner that he would have to make some changes in thedispatch before he would take it. Dispatcher Bittner akedhim what kind of changes and he (Crowder) said he wouldaccept the dispatch from Midland, Pennsylvania, to Mc-Kees Rocks, Pennsylvania, and would take a 40-foot trail-er, but he would not pull the overlength trailer out of Pitts-burgh. Dispatcher Bittner asked him why and Crowder'stestimony is as follows:..And I explained to him that the company hadsent a letter out quoting that they would take-assumeliabilities and responsibilities where an accidentor fine or whatever should occur. What's the word I'mlooking for?-concerning or involving one of these 45-foot trailers. And so he said, well, are you refusingdispatch, he asked me? And I said, well, I don't know,I don't want to put it that way. I didn't want to putmyself out on a limb. I said, may I use the phone? Andhe said, for what? And I said, I'd like to call the unionhall in Springfield and ask the business agent where Istand legally. You know. What I should do or what Ihave to do. And at that time Ken Falk, I believe,walked into the room and said you can use it if youcharge the phone call to your home phone. He said,we're not going to pay you for calling the union hall.To which I agreed.I called the union hall and had it billed to my homeThe facts set forth above are undisputed and are not in conflict in therecordVARIED ENTERPRISES, NC. 127 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDphone. And I talked to Mr. Fitch, the business agent.And our discussion was rather brief. I just asked himwhere I stood. I explained the situation to him. I saidthey assigned me a 45-foot trailer to pedal points westout of Pittsburgh, it's overlength, and it's just like theone that I was involved in the accident with. I said, doI have to pull it? And Mr. Fitch replied, well,-it wassomething to the effect of Loren, if it's illegal and yourefuse to do it-in other words, what he was saying,if-was if I refused to break the law, that the job as abusiness agent he would have to back up my deci-sion. In other words, the union would have to standbehind me if I refused to go out here and do some-thing illegal for any company.Crowder further testified that he was to drive the vehiclefrom McKees Rocks, Pennsylvania, to Pittsburgh, Pennsyl-vania, and from Pittsburgh to Hammond, Indiana, withone stop in Chicago, Illinois, and the final destination atMilwaukee, Wisconsin. The particular trailer he was dis-patched to drive through the States of Ohio and Indianaexceeded the legal limitations in both Ohio and Indiana,with a possible exception on the turnpike if there is a com-bination of two trailers. Thus, he contends it would havebeen illegal for him to transport the load in Pennsylvania,Ohio, Indiana, Illinois, and Wisconsin, which States limitthe length of such trucks to 55 feet.After the dispatcher hung up the telephone, in the pres-ence of a higher official, Ken Falk, in the dispatcher room,Crowder said they asked him what did he decide to do andhe told them that he was advised by the Union's businessagent (Byron Fitch) that he did not have to pull the as-signed trailer and he was not going to pull it. He offered topull the load if the dispatcher would transfer the load to a40-foot trailer which would have been legal in the States ofhis destination. However, dispatcher Bittner declined to dothat since the subject of transport was already loaded on a45-foot trailer, and Bittner told Crowder that was the wayit was going to be, and he (Crowder) could take it or leaveit. When Bittner and Falk asked him why he refused todrive the dispatch, Crowder said he told them he felt hehad been "cheated, shafted if you will," because he gotshortchanged on the delivery involving a 45-foot trailer onApril 5, 1977, when he had an accident in Clarksville, Indi-ana. At that point, Mr. Ken Falk got Mr. Maxwell, presi-dent of Respondent, and Mr. Gavron, vice president, onthe telephone.When Crowder asked what did President Maxwell andVice President Gavron say to him on the telephone, hetestified as follows:A. Well, I don't remember. Mr. Gavron asked me ifI was sure that's what I wanted to do. Asked me if Iwas sure. I could be jeopardizing my job or somethingto that effect, as best I recall. And I said no, I don'tthink it will because I've already talked to the unionhall and the business agent informed me that if it wasagainst the law or illegal, that I didn't have to do itand that the union would have to stand behind me.And at which time he or Mr. Maxwell told me that ifI had been dispatched with that trailer, that's the trail-er that I should pull, to go ahead and do it. And Ideclined again. I said no, I-I got a chargeable acci-dent for a-what I would consider a minor accidentthat I had in a parking lot of a motel in Clarksville,Indiana. And I said this is this charge just me thatthe company is not assuming the responsibilities forthese overlength units like they said they would. Andso he said-I think it was Mr. Gavron. May have beenMr. Maxwell that asked me-if I was trying to black-mail them. To which I did not directly say yes or no. Isaid I don't think you could call it blackmail. I said, Ithink it's protecting myself because I got burnt. I got achargeable accident on my record. I lost my safetyaward for this year. Which at the time I was workingon my third consecutive year. And I said, it's notgoing to happen again through any fault of my own.Thereafter, Ken Falk told Crowder to get all of his per-sonal belongings out of the truck because they had ar-ranged for his transportation home, and dispatcher Bittnertook him to the airport. The next day he received a Mailo-gram advising that he was discharged for refusing to work.A day or two later, he received a certified letter from Re-spondent (PCP) confirming termination of his employmentfor blatant refusal to work.(rowder went on to testify how he had been fined forpulling overlength trucks in March in the State of Iowa,anc on other occasions in Ohio and Indiana, and on num-erous other occasions. He said Ken Falk told him on May24 that Mobile Chemical had always assumed liabilitiesand paid the fines for drivers operating overlength units byreimbursing the drivers. He said Falk also said that if hegot fined and paid the ticket, that was in essence his licenseto continue the trip without further violation. Crowder saidhe voiced his disagreement with that position, pointing outthat he had received a safe driving award from MobileChemical in the amount of $25 or $50 for the first year.and $25 for every succeeding year without an accident. Hedenied he refused to pull the load on May 24 in an effort toforce Respondent to rescind the April 5 chargeable acci-dent from his record, because if he wanted that chargerescinded, he would have filed a grievance, which he didno do. He denied he told anyone that that was the basis ofhis refusal. Crowder acknowledged that he was partially atfault for the accident on April 5, and that he had toldRespondent unless it was going to assume responsibilityand liability as it had previously agreed to do, he was notgoing to pull another 45-foot trailer.On cross-examination. Crowder said the April 5, 1977,accident occurred on the motel lot as he was leaving alayover in Clarksville, Indiana. There was some fog orsteam on his outside mirror and when he proceeded to pullout of his parking place, there was an aluminum light polebetween his truck and the truck next to his. As he pulledout and started to turn right, he cut a little too short, andthe rear section of the 45-foot trailer clipped the light pole,causing it to fall against the truck next to his. Crowderadmitted that if he had to pull the 45-foot trailer out of theparking lot today, he could do it without striking the lightpole; and he also admitted that more than the last 2 feet 4inches of the truck had actually struck the pole on April 5.Crowder further testified that between April 5 and May VARIED ENTERPRISES, INC.12924, 1977, he did not pull any more 45-foot trailers. How-ever, he changed his testimony when he was confrontedwith dates between April 5 and May 24, on which he pulledtrailers in excess of 45 feet, stating, that he might have beenmistaken. He further admitted that between January 1977and April 5, 1977, he pulled 45-foot trailers on a regularbasis and that up to that date, April 5, Respondent hadalways assumed the responsibility for fines.Crowder would not say that the length of the trailer wasthe cause of the accident on April 5, at least not the totalcause, but he said it was a contributing factor. He acknowl-edged that had he driven the assigned load he would havetraveled on interstate highway the majority of the way afterleaving Pittsburgh. In response to a question, Crowder saidwhen a driver is cited for driving a trailer in excess of thelegal length limit, the driver generally has to pay the fineright out of his pocket on the spot, or wire to Midland,Pennsylvania, for the money, but that Mobile gives theman advance to cover such eventualities.After Crowder received the chargeable accident letter(Resp. Exh. 1) from Mobile on May 19, 1977, he said, inthe presence of Jacksonville termi al manager Lee Shusterand his assistant manager, Jack Welch, that he was notgoing to pull any more trailers in excess of 55 feet if thatwas the way the Company was going to do business. Hesaid dispatching assignments are given to the drivers byMobile Chemical and not by PCP (Respondent) withwhich Mobile Chemical contracts for drivers.Robert Maxwell, president of Respondent, testified thatRespondent, Private Carrier Personnel, provides or sup-plies truckdrivers to private carriers on a permanent assign-ment basis, and that the driver supplied is under the direc-tion and control of the customer-client. He said a privatecarrier is a company that hauls its own goods and MobileChemical Company is one of its customers.Mr. Maxwell further testified that Loren Crowder washired by Respondent on July 17, 1975, as a semitruckdriverand that prior thereto he was employed in the same capaci-ty with Respondent's predecessor, Universal Coordinators.He acknowledged that on May 24, 1977, he received a callfrom dispatcher Bittner and Assistant Vice President WallyGavron, who advised him that Crowder had refused tohaul a 45-foot trailer. He said Crowder said "if the chargea-ble accident letter involving the April 5 accident Here removedfrom his record file or rescinded, that could change the situa-tion. " He said he asked Crowder if he (Crowder) was tryingto bribe Respondent but Crowder did not respond. He andMr. Gavron also asked Crowder to utilize the grievanceprocedure and Crowder said he was at Mobile Chemicalheadquarters and was taking action there because he couldget results. He said he and Mr. Gavron then told Crowderany fines assessed against drivers were always paid by Re-spondent and would not go against the drivers' records. Hesaid they talked to Crowder about 25 minutes and pleadedwith him to accept his dispatch because if he did not, Re-spondent had no choice other than to terminate him.Mr. Maxwell admitted that prior to May 24 he hadheard of employees' concern about pulling 45-foot trailersin a letter (dated December 15, 1975:; Resp. Exh. 5) fromthe Union's business agent, Byron Fitch, which read asfollows:Dear Mr. Maxwell:The drivers working out of the Jacksonville, Illinois,Terminal are presently pulling units that are in viola-tion of the DOT Regulations (over length).Each driver is requesting a letter to himself from theCompany releasing him from any liability if he shouldbe involved in a serious accident and the cause of saidaccident be due to the over length of the unit.This does not mean a simple going around the cor-ner etc., where a dnvers professional ability would beinvolved.Very truly yours./s/ Byron FitchByron FitchSecretary-TreasurerTeamsters Local No. 916Respondent's reply to the above letter is as follows (Resp.Exh. 3):January 27, 1976To: All Jacksonville DriversIn the past few weeks questions have arisen concern-ing Mobil's responsibilities to drivers. The D.O.T. andcourts have always held the operating company re-sponsible for the actions of truck drivers on the road.There are few exceptions, and those resulted when adriver committed an act which was clearly againstcompany rules and accepted practice and done with-out the knowledge of the company, such as felony.Drivers are frequently named in law suits. The usualprocedure is for the driver to agree to cooperate withthe trucking company. The trucking companies in turnpetition to have the driver's name removed from legalaction and accept his liability.Mobil as an operator of trucks is well aware of itsresponsibilities. On those occasions when the compa-ny finds itself in violation of a regulation and throughno fault of the driver, the company has always accept-ed responsibility. In fact, Mobil has had to accept le-gal responsibility when drivers have done things whichare clearly against our rules. What has been statedabove is a general condition. Obviously, the way thecompany would react in vanous circumstances mayvary and they will have to be considered on their ownmerits./s/ R. A. DrennanR. A. DrennanThe latter communication was distributed to all of Re-spondent's employees. Maxwell received notice about theApril 5 accident from Bob Drennan of Mobil to Respon-dent and he sent Crowder a letter (Resp. Exh. 4) notifyingCrowder that the accident was being investigated. The in-vestigation showed that the driver (Crowder) was at faultand President Maxwell said he sent a chargeable accidentletter so advising Crowder, and further cautioning him thatif he was involved in any more accidents it could result inserious disciplinary action, including possible suspensionor discharge.V A R I E D E N T E R P R I S E S .I N C .1 29~~~~~~.... .. _ _ A, ... .. . 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDWallace Gavron confirmed the conversation of the tele-phone discussion with President Maxwell and Crowder onMay 24. In essence, Gavron's testimony specifically cor-roborates the testimony of President Maxwell as follows:Q. Based on your recollection of this telephoneconversation, what did you understand Mr. Crowder'sconcern to be? Was it with the future operation of45-foot trailers, or was it with the letter charging himwith the accident?A. It's my opinion that it was the letter that chargedhim for the accident of April 5th and a guarantee thathe would be released from all responsibility for oper-ating the 45-foot trailer.Robert Drennan, personnel and safety supervisor, hasbeen employed by Mobil Chemical for over 4 years. Hewas established to be an expert on safety and testified thatof the 200 accidents he has investigated with Respondent,none of the accidents was due to the 45-foot length of atrailer. He further testified that Crowder told him the im-pact of the accident was at the front of the tendems whichis 8 feet from the rear of the trailer, resulting in damage of$2,020. Drennan further testified that Crowder pulled atractor trailer in excess of 55 feet on over 70 occasions (72times) between January 1, 1977, and May 24, 1977. Otherdrivers pulled such trailers 627 times. Crowder pulled atractor trailer exceeding the 55-foot limitation on 13 occa-sions since his April 5 accident, but on no occasion has hepulled such trailers since his receipt of the chargeable acci-dent letter on May 19, 1977.After Respondent discharged Loren Crowder on May24, 1977, it received a Mailogram from Local 916 protest-ing the discharge of Crowder and notifying it of a formalgrievance to follow (Resp. Exh. 9). On June 5, 1977, a for-inal grievance was filed by Crowder and the dispute pro-ceded to arbitration (Resp. Exh. 11).Loren Crowder futher testified that a 45-foot trailer is alittle more difficult for maneuverability. He further testi-fied that the procedure in most states is to have the driverpay the fine and the driver may then get reimbursed fromhis employer.When Crowder was asked did he state during the tele-phone conversation on May 24 that if the chargeable acci-dent letter were removed from his files this would changethings, Crowder said:I don't recall putting it in those words. I did say hadit not been for the chargeable accident I received, thatthis situation or this particular set of circumstanceswould not have come about. If I did, indeed, tell themthat if it was lifted that I would go ahead and pull thetrailer, I don't remember saying it that way.When Crowder was asked did he give President Maxwelland Mr. Gavron a reason why he refused to pull the traileron May 24, he testified as follows:JUDGE GADSDEN: What did you tell them?THE WITNESS: As to why I wouldn't pull it?JUDGE GADSDEN: Yes.THE WITNESS: Was because the-by giving me thischargeable accident that happened previous to this,that it didn't seem to me like the company was-wasassuming the liabilities and responsibilities like theysaid they would. In other words, I got charged for anaccident that happened with a 45-foot trailer wherethey were going to assume liabilities. And I told themthat I wouldn't pull them again until such time as theywere legal or in case of a complication, I not be atfault.While Crowder admitted that he felt the accident waspartly his fault, he said he also believed the length of thetrailer was a contributing factor.He further stated that violations for driving an oversizedor overlength truck does not go on a driver's record, causepoints to be assessed against his record, or result in suspen-sion of the driver's license.Analysis and ConclusionsThe testimonial and documentary evidence is essentiallyconsistent and involves little or relatively insignificant con-flict. Perhaps the most notable dispute in the testimonialevidence occurs in the May 24, 1977, conversations be-tween Crowder and management with respect to Crowder'ssubjective and objective motives for refusing to drive theassigned dispatch at Midland, in violation of state statutes.In essence, the dispute in large part in this proceeding in-volves the Act's technical and all encompassing meaning ofthe language "protected concerted activity" as interpretedand applied by the Board and the courts.Section 7 of the Act provides as follows:Employees shall have the right to self-organization,to form, join, or assist labor organizations, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutu-al aid or protection, and shall also have the right torefrain from any or all of such activities except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment as authorized in section8(a)(3).Section 8(a)(l) provides as follows:8(a) It shall be an unfair labor practices for an em-ployer-(1) to interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed in Section 7Respondent herein contends that Crowder's refusal todrive the assigned dispatch was not related to group action,but rather, was an action engaged in solely by and on hisown behalf, and, therefore, he was not engaged in concert-ed activity protected by Section 7 of the Act. Respondent'srestricted construction of "protected concerted activity" inthis regard, is at variance with cited Board and court au-thority on the precise question of such independent actionby an employee, not acting in concert with other employ-ees.In Alleluia Cushion Co., Inc. andJack Henley, 221 NLRB999 (1975), employee Henley constantly complained to theemployer about allegedly unsafe working conditions, with VARIED ENTERPRISES, INC.131dissatisfactory response from the employer. Finally, Hen-ley filed a complaint with the Occupational Safety andHealth Administration (OSHA) sending a copy of theOSHA letter to Respondent's home office. The evidencefailed to show that the complaining Henley had ever dis-cussed the safety problems with any of his fellow employ-ees or that he had requested their assistance in the prepara-tion of the letter. Thereafter, the complaining Henley wasreprimanded by the employer for sending the letter andcopy thereof, and was advised that if so ordered by thehome office, he would be fired. Other supervisors of Hen-ley told him he would not receive a promised raise becausethe money allotted therefor would now be expended forsafety corrections. Employee Henley accompanied theOSHA inspector on a tour of the employer's plant pointingout the safety deficiencies. During the course of the tour,the supervisor asked the inspector whether employee Hen-ley could be discharged, and the inspector said he couldnot be terminated for filing the complaint, but he could bedismissed for not doing his work. On the following day,Henley was discharged. The Board held that such safetyconcern manifested by Henley's complaint to OSHA wasof great and continuing concern for all within the employ-er's work force; that his action was in frtherance of abenefit to all employees; and that, therefore, such actionon the part of Henley was concerted activity within themeaning of Section 7 of the Act.The Board went on to point out that the absence of amanifestation of support of other employees for Henley'saction was not sufficient to establish that Respondent'sother employees did not share the same interest and con-cern in working within the scope of state law (legal workingconditions).In concluding, the Board said:Accordingly, where an employee speaks up and seeksto enforce statutory provisions relating to occupation-al safety designed for the benefit of all employees, inthe absence of any evidence that fellow employees dis-avow such representation, we fill find an implied con-sent thereto and deem such activity to be concerted.1221 NLRB at 1000.] [See also Air Surrey Corporation,229 NLRB 1064 (1977).jIn considering the above-cited authority along with thefacts in the instant proceeding, it is particularly observedthat Respondent contends that Charging Party Crowder'sindividual refusal to carry out the May 24 assigned dis-patch was motivated solely upon wholly personal and selfishreasons (his desire to have the chargeable accident letter(Resp. Exh. I) expunged from his personnel (driving) rec-ords). However, a close examination of the record does notsupport this contention. Here, unlike the employee in Allel-uia Cushion Co., Respondent (President Maxwell) acknowl-edged that prior to May 24, 1977, he received a letter(Resp. Exh. 5) from its employees citing the violation ofstate laws as a result of their pulling trailers in excess of thelegal length, and demanding a release from any liabilityshould they be involved in a serious accident as a result ofthe overlength unit. Respondent's letter (Resp. Exh. 3) inreply gave the employees a general, but not an absolute,release from liability with Respondent retaining some dis-cretion to assume or not to assume all of such liability. It istherefore clear from the above evidence that Respondent'semployees were left with a manifested residual concernabout liability resulting from driving trailers in excess ofthe legal limitations imposed by state laws. Consequently,it cannot be reasonably maintained that Crowder's May 24refusal to drive the dispatch in violation of such laws wasnot shared by, or was not a mutual concern of, his fellowemployees for working conditions which fell within the le-gal scope of the law. Under such circumstances. Crowder'sindividual refusal constituted concerted activity protectedby the Act, of which Respondent had knowledge. in accor-dance with Alleluia Cushion Co., Inc. and Jack Henley, andAir Surrey Corporation. supra.However, assuming arguendo that Crowder's fellow em-ployees had not manifested any' concern or support bytheir letter (Resp. Exh. 5) for Crowder's opposition to driv-ing in violation of the legal limitations, the record is barrenof any evidence that such other employees did not sharethe same interest and concern, or that they had manifestedany opposition to Crowder's refusal to drive in violation ofthe statutes of the several subject states. Therefore, in theabsence of such evidence, Crowder's refusal was still withinthe pale of protected concerted activity under the Act. Al,-lehia Cushion Co.. supra. In an effort to urge a finding thatCrowder's refusal of May 24 did not constitute "protectedcolncerted activity," Respondent not only argues that it wasnot carried out with the object of enforcing Article 18 ofthe current collective-bargaining agreement (which gaveCrowder such right of refusal). I hope that Respondent'slatter argument does not contend that "protected concert-ed activity," is confined to employees' efforts to enforcespecific provisions of the collective-bargaining agreement.Certainly, while the undersigned willingly concedes thatCrowder's exercise of such employee right of refusal pur-suant to article 18, unquestionably constitutes protectedconcerted activity, so does his refusal to violate the statutesof the several states in question, even if the current collec-tive-bargaining agreement did not contain such a provisionas article 18. Walls Manufacturing Company, Inc.. 137NLRB 1317 (1962). Moreover, while "motive" and "in-tent" are sometimes essential elements in establishing a vi-olation under a statute malum in se, such elements are gen-erally, if not wholly, immaterial in establishing a violationunder statutes which are malum prohibitum such as thestate statutes herein limiting the lengths of tractor trailers.Even more insignificant than "motive" as an essential ele-ment in establishing a violation of law is "motive" forCrowder's (or any employee's) exercising the right to refuseunder article 18, or the right to refuse to violate the statutesof the subject states. It is not shown that either article 18 ofthe current collective-bargaining agreement, or the statutesof any of the subject states herein, imposes any conditionon Crowder's (or any employee's) right under the agree-ment to refuse to violate a state statute, or more important-ly, on his or their obligation not to violate a state statute.Hence, Respondent contends that Crowder refused todrive the dispatch because Respondent included thechargeable accident letter (Resp. Exh. I) in his personnelfile, and not because he desired not to drive the dispatch inviolation of the laws of the subject states.VARIED ENTERPRISES, INC. i i 1 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above-cited legal authorities make it clear that anemployee's right to refuse to carry out an order whichwould result in a violation of law was protected unless it isestablished that the refusal was based upon a maliciousmotive to frustrate the business operations of the employer.The record does not establish any such motive on the partof Crowder but rather, shows that Crowder was merelyseeking to escape personal liability and charges, and tohave Respondent comply with legal standards (safety, eco-nomic, or otherwise) with which Respondent was alreadyunder a legal obligation to comply. Moreover, Crowder'sdischarge on May 24 was a clear indication to other em-ployees of Respondent that there was a danger of themexercising their Section 7 right, pursuant to article 18 of thecollective-bargaining agreement, to refuse to violate statelaws and guarantee to themselves legal working conditions.Walls Manufacturing Co., Inc., supra. To construe "protect-ed concerted activity" in the manner urged by Respondentwould frustrate the purpose of the protective legislationand through its administration of the Act put the Board ina position of an aider and abettor os such violations. Cer-tainly, neither the Congress nor the Board intended such aresult.Respondent also argues that the afordescribed statestatutes limiting the length of tractor trailers were unconsti-tutional and had nothing to do with the safety of the par-ticular trucks. Respondent supports this contention by cit-ing the case of Raymond Motor Transportation, Inc. v. Rice,98 S.Ct. 787 (1978), in which the Wisconsin Supreme Courtdeclared a Wisconsin statute limiting the legal length oftractor trailers to 55 feet unconstitutional, because it wasnot shown that such statute made more than a speculativecontribution to highway safety and was placing a substan-tial burden on interstate commerce. It is noted that theRaymond case was decided in 1978 and Crowder's refusalto violate the statutes of the subject states occurred on May24, 1977, at which time even the Wisconsin statute waspresumed to have been constitutional. Respondent failedto establish that the limiting length statutes of any of theother states involved were declared to be unconstitutional.In the absence of such evidence, it is the general rule of lawthat a state statute is presumed to be constitutional until itis repealed by the legislature, or until its nullity is declaredby a court of competent jurisdiction. [Citation of legal au-thority unnecessary.]Based upon the foregoing facts, cited legal authority,and reasons, I conclude and find that Crowder's refusal todrive the assigned dispatch on May 24, 1977, constituted"protected concerted activity" within the meaning of arti-cle 18 of the collective-bargaining agreement, as well aswithin the meaning of Section 7 of the Act.Respondent also contends that Crowder's allegations inthis proceeding should be dismissed under the authority ofSpielberg Manufacturing Company, 112 NLRB 1080 (1955),because his discharge had been submitted to arbitration byagreement pursuant to the effective collective-bargainingagreement. General Counsel, on the other hand, contendsthat since the issue of whether Crowder was terminated forconsiderations unlawful under the National Labor Rela-tions Act had never been submitted to, nor decided by thearbitrator, deferral under Speilberg would be improper. Al-though the arbitrator's award had been made a part of theevidence as General Counsel's Exhibit l(k-2), all partiesagreed that neither a record of the arbitration proceedingsnor the notes of the arbitrator were available for examina-tion, and that the text of the arbitrator's decision does notreveal that the issue involving the lawfulness of Crowder'stermination under the Act was ever discussed by the arbi-trator. Under these circumstances, counsel for the GeneralCounsel argues, and the undersigned agrees with him, thatdeferral under Spielberg requires that: (1) the proceedingsbe fair and regular; (2) all parties agree to be bound; (3)the decision not be repugnant to the purposes and policiesof the Act; and (4) that the Spielberg doctrine was furtherextended by the Board by requiring that the issue involvedin the unfair labor practice case before the Board musthave been presented to and considered by the arbitrator.Raytheon Company, 140 NLRB 883 (1963), and MonsantoChemical Company, 130 NLRB 1097 (1961).The evidence of record clearly shows that the question asto whether Crowder was unlawfully discharged because hewas involved in protected concerted activity, by refusing todrive the overlength vehicles, was not submitted to norconsidered by the arbitrator, and that Respondent's dis-chaige of Crowder for failure to do so constituted a viola-tioq of Section 8(a)(1) of the Act. Monsanto Chemical Com-pany, supra.?ursuant to the above-cited and discussed authority,along with other authority cited in the posthearing briefs ofcounsel for the General Counsel and counsel for Respon-delt, I conclude and find that Board law does not requirethe issues presented in the current complaint to be deferredto arbitration, or that the extent to which allegations in thecurrent complaint were submitted to the arbitrator doesnot bar the Board from assuming jurisdiction and litigatingthe current dispute. I further conclude and find thatCrowder's refusal to drive the overlength vehicles throughstates in which it would have been unlawful constitutedprotected concerted activity; that the lawfulness of his dis-charge for exercising protected concerted activity was notsubmitted to or considered by the arbitrator pursuant tothe collective-bargaining agreement; and that, therefore,hi discharge for refusing to drive such assigned dispatchconstituted discrimination against him for exercising suchright in violation of Section 8(a)(1) of the Act.Accordingly, since Respondent discharged Loren E.Crowder, Jr., for engaging in protected concerted activity,such discharge constituted a discriminatory interferencewith, restraint upon, and coercion against an employee inthe exercise of his Section 7 rights, in violation of Section8(a)(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce. VARIED ENTERPRISES, INC.133V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.It having been found that Respondent discriminatedagainst Loren E. Crowder, Jr., for exercising his section 7protected rights, in violation of Section 8(aXI) of the Act,the recommended Order will provide that Respondent of-fer Loren E. Crowder, Jr., immediate reinstatement to hisjob, and make him whole for any loss of earnings withinthe meaning of, and in accord with, the Board's decisionsin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977),2 except asspecifically modified by the wording of such recommendedOrder.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any other mannerinterfering with, restraining, or cercing employees in theexercise of their rights guaranteed by Section 7 of the Act.N. LR.B. v. Entwistle Manufacturing Conpany, 120 F.2d532, 536 (4th Cir. 1941).Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Varied Enterprises, Inc. d/b/a Private Carrier Per-sonnel, Respondent, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Teamsters Local 916, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is, and has been at all times mate-rial herein, a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By discharging Loren E. Crowder, Jr., on May 24,1977, because he exercised a working citizen's right and aright pursuant to the collective-bargaining agreement, torefuse to drive a tractor trailer in violation of the statutorylaws of several states limiting the length of such vehicles,Respondent discriminated against Crowder in regard to histenure of employment, and has engaged in, and is engagingin, unfair labor practices condemned by Section 8(a)(1) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3Respondent Varied Enterprises, Inc. d/b/a Private Car-rier Personnel, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discouraging membership in, or activities on behalfof Teamsters, Local 916, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization,by discharging employees or otherwise discriminatingagainst them in any manner with respect to their tenure ofemployment or any term or condition of employment inviolation of Section 8(aXI) of the Act.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Loren E. Crowder, Jr., immediate and full re-instatement to his former position held on May 24, 1977,or, if such position no longer exists, to a substantiallyequivalent position without prejudice to his seniority orother rights previously enjoyed, and make him whole forany loss suffered by reason of the discrimination againsthim, with interest, in the manner described in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sart to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at all of Respondent's terminals and all of Re-spndent's customer carriers' terminals, particularly atMidland, Pennsylvania, and Milwaukee, Wisconsin, copiesof the attached notice marked "Appendix."n Copies ofsaid notice, on forms provided by the Regional Directorfor Region 30, after being duly signed by Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 30, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 See. generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, e adopted b the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.'In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."V A R I E D ~~ E N E P R S S I N C 1 33.._ _ _ ._ 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,as amended, and has ordered us to post this notice.WE WILL NOT discourage membership in, or activitieson behalf of, Local 916, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labororganization, by discharging employees, or otherwisediscriminating against them in any manner in respectto their tenure of employment or any term or condi-tion of employment.WE WILL NOT in any manner interfere with, restrain,or coerce employees in the exercise and enjoyment ofrights guaranteed them by the effective collective-bar-gaining agreement, or by Section 7 of the NationalLabor Relations Act, except to the extent that suchrights may be affected by lawful agreement in accordwith Section 8(a)(3) of the Act.WE WILL offer Loren E. Crowder, Jr., immediate re-instatement to his former position or, if such positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights previ-ously enjoyed, and make him whole for any loss ofpay suffered by reason of our discrimination againsthim, with interest.All our employees are free to become, remain, or refuseto become or remain members of said Union, or any otherlabor organization, except to the extent that such rightsmay be affected by lawful agreements in accord with Sec-tion 8(a)(3) of the Act.VARIED ENTERPRISES. INC d/b/a PRIVATE CARRIERPERSONNEL